Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip Dewayne Jones appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint pursuant to 28 U.S.C. § 1915A(b)(l) (2006), for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Pollard, No. 1:08-cv-01251-LMB-TCB (E.D.Va. Dec. 18, 2008). We also deny Jones’ motions to appoint counsel, for discovery, for a preliminary injunction, for transcripts, and for a medical examination. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.